DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               D.V., the Father,
                                  Appellant,

                                       v.

              DEPARTMENT OF CHILDREN AND FAMILIES,
                            Appellee.

                                No. 4D15-3445

                               [March 2, 2016]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Michael Heisey, Judge; L.T. Case No. 562013DP000050.

  Richard F. Joyce of Law Office of Richard F. Joyce, P.A., Miami, for
appellant.

   Rosemarie Farrell of Children’s Legal Services, Orlando, for Department
of Children and Families.

   Laura J. Lee, Sanford, for Guardian ad Litem Program.

MAY, J.

   A father appeals an order terminating his parental rights. He argues
the trial court erred in three respects: (1) terminating his parental rights
by implied consent when he failed to attend one of the adjudicatory
hearings on the petition; (2) failing to advise him of his right to counsel at
the manifest best interests hearing; and (3) denying his motion for
rehearing. We agree with him on the second issue and reverse and remand
the case to the trial court.

   “The right to counsel in termination of parental rights cases is part of
the process designed to ensure that the final result is reliably correct,” and
a court’s failure to advise a parent of that right is a violation of due process.
See J.B. v. Fla. Dep’t of Children & Family Servs., 768 So. 2d 1060, 1068
(Fla. 2000).

   Pursuant to section 39.013, Florida Statutes (2015):
      (9)(a) At each stage of the proceedings under this chapter, the
      court shall advise the parents of the right to counsel. The court
      shall appoint counsel for indigent parents. The court shall
      ascertain whether the right to counsel is understood. When
      right to counsel is waived, the court shall determine whether
      the waiver is knowing and intelligent. The court shall enter its
      findings in writing with respect to the appointment or waiver of
      counsel for indigent parents or the waiver of counsel by
      nonindigent parents.

      (b) Once counsel has entered an appearance or been appointed
      by the court to represent the parent of the child, the attorney
      shall continue to represent the parent throughout the
      proceedings.      If the attorney-client relationship is
      discontinued, the court shall advise the parent of the right to
      have new counsel retained or appointed for the remainder of
      the proceedings.

§ 39.013(9)(a)–(b), Fla. Stat. (emphasis added); see Fla. R. Juv. P. 8.320(a).

    “‘The profound nature of an order terminating parental rights mandates
strict adherence to statutory requirements.’” V.D.C. v. Dep’t of Children &
Family Servs., 899 So. 2d 1193, 1194 (Fla. 1st DCA 2005) (quoting C.R.K.
v. Dep’t of Children & Families, 826 So. 2d 1053, 1054–55 (Fla. 4th DCA
2002)). And, “state intervention to terminate parental rights must be
accomplished by procedures meeting the requisites of due process.” J.B.,
768 So. 2d at 1064.

   In a similar, but not identical, situation, the Second District reversed
an order terminating parental rights.

      We conclude that by proceeding with an evidentiary hearing
      in the absence of the Mother’s counsel and without
      determining whether the Mother knowingly and intelligently
      waived her right to counsel, the trial court committed
      reversible error and the termination order must be reversed.
      The procedure followed by the trial court failed to satisfy the
      due process requirement that meaningful assistance of
      counsel be provided to the Mother.

In re L.N., 814 So. 2d 1142, 1144 (Fla. 2d DCA 2002).

   Here, the trial court appointed counsel who represented the father at
several hearings. But, counsel did not appear at the manifest best

                                      2
interests hearing. Counsel had apparently emailed the court indicating he
had nothing more to contribute and asked that his appearance be waived.
Those present at the hearing indicated they had seen the email. The court
then proceeded with the hearing without the father or his counsel.

   After the court received evidence, heard argument, and made findings
on the termination of parental rights, least restrictive means, and manifest
best interests of the minor children, the father appeared. When the father
asked the court a few questions, the court responded that he would have
to contact his attorney and discuss the issue with him. Yet, the court
never advised the father of his statutory and constitutional right to
counsel—a right the father never waived.

   This error requires reversal of the order terminating the father’s
parental rights. The case is remanded to the trial court for further
proceedings where the father is properly advised of his right to counsel.

   Reversed and Remanded.

DAMOORGIAN and GERBER, JJ., concur.

                           *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                     3